Citation Nr: 9908090	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
service-connected systemic sarcoidosis affecting the skin, 
eyes, lungs, liver, heart with mild anemia.  

2.  The propriety of the initial 10 percent rating for a left 
knee condition, status-post arthroscopic surgery.  

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions taken by the RO in May 
1996 and June 1996 and July 1996.  By the May 1996 rating 
action, the RO proposed to reduce a 60 percent rating for the 
service-connected systemic sarcoidosis affecting the skin, 
eyes, lungs, liver, heart with mild anemia to a 
noncompensable level.  The June 1996 rating decision 
implemented the proposed reduction and set August 1, 1996 as 
the effective date for the noncompensable rating.  The 
veteran filed a notice of disagreement and completed his 
appeal with a timely substantive appeal.  The June 1996 
rating decision also granted entitlement to service 
connection for a left knee condition status-post arthroscopic 
surgery and assigned an initial 10 percent rating.  The July 
1996 rating decision denied entitlement to service connection 
for a right knee disability.  

The issue of entitlement to restoration of a 60 percent 
rating for service-connected systemic sarcoidosis affecting 
the skin, eyes, lungs, liver, heart with mild anemia and the 
issue of the propriety of the initial 10 percent rating for a 
left knee condition, status-post arthroscopic surgery will be 
addressed in the REMAND portion of this document.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a current diagnosis of arthritis of the 
right knee. 

3.  The veteran's arthritis of the right knee began in 
service. 


CONCLUSION OF LAW

Service connection for arthritis of the right knee is 
warranted.  38 U.S.C.A. §§ 1110, 5107, (West 1991), 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in October 1986, the 
veteran was seen after injuring his right knee.  The 
examiner's assessment was contusion of the right knee.  The 
veteran was seen in May 1991 and diagnosed with right knee 
arthralgia and lower leg spasm.  The veteran underwent an x-
ray of his knees in January 1993.  The radiologic report 
noted changes of the knees consistent with degenerative joint 
disease bilaterally, left greater than right.  In February 
1993, the veteran was seen for knee pain.  The examiner's 
diagnosis was history of right knee effusions secondary to 
Prednisone, currently asymptomatic.  

The veteran underwent a VA x-ray in May 1994.  The report 
noted very early bilateral osteoarthritic knee joint change.

The veteran underwent a VA examination in May 1994 for his 
joints.  Examination of the right knee showed no effusion, 
range of motion from 0-140 degree, negative patella 
compression, and negative patellar apprehension.  He did not 
have medial or lateral joint line tenderness.  He had 
negative anterior drawer and negative posterior drawer.  He 
had negative pivot shift and negative McMurray's.  Diagnosis 
was right knee musculoskeletal pain.  

The veteran was afforded a hearing before the Board in 
October 1998.  The veteran described the current 
symptomatology of his right knee.  He also described injuring 
his right knee in service and asserted that his right knee 
disability was not merely a manifestation of his sarcoidosis.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § §1110, 
1131 (West 1991). 

The veteran's claim for service connection for a right knee 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

The evidence shows that the veteran has arthritis in the 
right knee.  In May 1994, he was diagnosed with bilateral 
osteoarthritic knee joint change.  The first time that the 
veteran's arthritis was clinically noted was while he was in 
active service.  In January 1993, after undergoing an x-ray, 
the veteran was diagnosed with changes consistent with 
degenerative joint disease of the right knee.

The essential facts show that the veteran has a current 
diagnosis of osteoarthritic joint changes in the right knee 
and that he first developed arthritis of the right knee while 
in service.  Thus, entitlement to service connection for 
arthritis of the right knee is warranted. 


ORDER

Entitlement to service connection for arthritis of the right 
knee is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran maintains that his systemic sarcoidosis is severe 
enough so that it should not have been reduced from its 60 
percent rating to a noncompensable percent rating in June 
1996.  Since there is no specific diagnostic code for 
sarcoidosis, his condition has been evaluated by analogy 
under 38 C.F.R. § 4.88 (b), Diagnostic Code 6350 for systemic 
lupus erythematosus.  However, while this appeal was pending 
review by the Board, new schedular criteria were adopted for 
Diagnostic Code 6350, specifically addressing systemic lupus 
erythematosus, effective August 30, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court), in a decision that was issued in 1991, held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the appeals process has been 
concluded, the version most favorable to the veteran will 
apply, unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).   The Court's 
holding in Karnas means that three steps must be undertaken 
in such cases.  First, the RO must review all the evidence of 
record under the old rating criteria.  Second, the RO must 
review all the evidence of record under the new rating 
criteria.  And third, the RO must rate the disability under 
the criteria that result in the most favorable outcome to the 
veteran.  It is clear from the record that the RO has not 
reviewed all the evidence of record under both the old and 
the new criteria, as is required under the law.  Hence, a 
remand is required for the purpose of having the RO follow 
the law established by the United States Court of Appeals for 
Veterans Claims, which neither the Board nor the RO is free 
to disregard.

Regarding the veteran's claim left knee disability claim, for 
the reason discussed below, his claim must be remanded so 
that he can be afforded another VA examination.

The veteran is service-connected for a left knee condition, 
status post arthroscopic surgery, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, 
for recurrent subluxation or lateral instability of the knee.  
not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The rating criteria in Diagnostic Code 5257 do not include 
loss of range of motion.  Therefore, 38 C.F.R. § § 4.40 and 
4.45, with respect to pain on motion, are not applicable to 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  However, the veteran's disability must still be 
considered under all diagnostic codes applicable to the knee, 
including those based on loss of range of motion.  Thus, the 
guidelines of DeLuca still must be considered in the 
veteran's case.  

When the veteran was examined in June 1996, the examiner did 
not comply with the guidelines established in DeLuca.  
Therefore, the veteran's claim must be remanded so that a 
more complete examination of the left knee can be conducted, 
following the guidelines established in DeLuca.  

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, 
when the RO rates the veteran's left knee disability, the RO 
must determine whether the veteran is entitled to a separate 
rating for arthritis of the left knee.  

The veteran has referred to outpatient treatment he has 
received at the VA Medical Center in Charleston, South 
Carolina since June 1996 for both his systemic sarcoidosis 
and for his left knee disability.  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Consequently, the case 
must be remanded in order to obtain the records that the 
veteran has referred to.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records that have not 
already been associated with the claims 
folder.  This should include VA Medical 
Center outpatient treatment records from 
Charleston, South Carolina. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee condition status post 
arthroscopic surgery.  The examiner 
should provide diagnoses of all disorders 
of the veteran's left knee.  Such tests 
as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's left 
knee.  The examination report should 
include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee?

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, the RO should 
determine whether the veteran's reduction 
of his systemic sarcoidosis from 60 
percent to 0 percent was proper under 
both the old and new sets of diagnostic 
criteria and apply the version most 
favorable to the veteran.  The RO should 
also readjudicate the appellant's claim 
challenging the propriety of the initial 
10 percent rating for his left knee 
condition, status-post arthroscopic 
surgery, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra.  In 
so doing, the RO should consider whether 
the veteran is entitled to a separate 
rating for arthritis and should also 
consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claims on 
appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


